Title: From John Adams to William Willis, 21 February 1819
From: Adams, John
To: Willis, William



Dear Sir
Quincy Feb 21. 1819:

I thank you for your address to the New Bedford Auxilliary Society for the suppression of Intemperance which I have read with pleasure and edification it abounds in ingenuity and information it is eloquent and pathetic it is pious and virtuous it addresses itself to the understanding & the heart. A drunkard is the most selfish being in the universe he has no sense of modesty shame or disgrace he has no sense of duty or sympathy of Affection with his father or mother his brother or sister his friend or neighbour his wife or Children no reverence for his God no sense of futurity in this world or the other all is swallowed up in the mad selfish joy of the moment. Is it not humiliating that Mahometans and Hindoes should put to shame the whole Christian world by their superior examples of Temperance? is it not degrading to Englishmen & Americans that they are so infinitely exceeded by the French in this cardinal virtue & is it not mortifying beyond all expression that we Americans should exceed all other & millions of people in the world in this degrading beastly vise of Intemperance
I am your obliged & Humble Servant
J Adams